Title: Remission for Thomas W. Holden, 29 February 1816
From: Madison, James
To: 


                    
                        [29 February 1816]
                    
                    Whereas at the last Circuit Court of the United States for the County of Washington, in the District of Columbia, Thomas W. Holden, of the said County, was convicted of a Criminal offence, whereupon he was sentenced by the Court to be whipped with Thirty nine lashes, and to pay a fine of one hundred dollars to the United States, or to be confined in prison until the said fine should be first paid and satisfied: And whereas it has been represented to me that the said Thomas W. Holden has already undergone the corporal punishment above referred to, and that from his utter inability to pay & satisfy the pecuniary fine imposed on him by the said Court, he has suffered a close and rigorous confinement in prison, by which his health is greatly and materially impaired; and whereas it has been made to appear to me that there is no probability whatever of the said Holden’s being ever able to satisfy and discharge the said fine, & that his continued confinement would only bring additional expence upon the Government: Now, therefore, be it known, that I, James Madison President of the United States, in consideration of the premises, & for other good causes, me thereunto moving, have remitted, & do hereby remit the fine aforesd. & every part thereof, willing & requiring that the said Thomas W. Holden be forthwith discharged from his Imprisonment.
                    [seal]
                    In testimony whereof I have hereunto set my Hand, & caused the seal of the United States to be affixed. Done at the City of Washington this 29th day of February, A D 1816, & of the Independence of the United States the fortieth.
                    
                        James Madison,By the PresidentJas MonroeSecy. of State
                    
                